Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1-5 are pending and are examined in this Office Action.
Tittle
The name of the plant claimed should be inserted in the title.
Abstract
The name of the plant claimed should be inserted in the Abstract.
Claim Objection
In claim 4, the word “plant” should be inserted after the word grass for more clarity.
References Cited
The reference cited but not applied in any rejection herein are made of record to show the state of the art,
and are the most similar prior art to the instant plant known to the Examiner.


Lack of Enablement
Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply
with the enablement requirement. The claim(s) contains subject matter which was not described in the specification
in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to
make and/or use the invention.
The claims are directed to plants of hybrid grass variety APMT008 and parts thereof. This variety appears to be a
novel plant variety, and as such, there is not reproducible way in which the variety is available to the public,
therefore, the claims are not enabled.
(a) If a deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by
Applicants, or a statement by an attorney of record over his or her signature and registration number, or someone
empowered to make such a statement, stating that the instant invention will be irrevocably and without

restriction released to the public upon the issuance of a patent, would satisfy the deposit
requirement made herein; and a statement that the deposit has been ACCEPTED under
the Budapest Treaty must be provided.
(b) If a deposit has not been made under the Budapest Treaty, then in order to
certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, Applicant may
provide assurance of compliance by statement, affidavit or declaration, or by someone empowered to make the
same, or by a statement by an attorney of record over his or her signature and registration number showing that:
(i) during the pendency of this application, access to the invention will be afforded to the Commissioner upon
request;
(ii) all restrictions upon availability to the public will be irrevocably removed
upon granting of the patent in accordance with 37 CFR 8 1.808(a)(2);
(iii) the deposit will be maintained in a public depository for a period of 30 years or5 years after the last request or
for the effective life of the patent, whichever is longer;
(iv) a test of the viability of the biological material at the time of deposit (see 37
CFR § 1.807); and,
(v) the deposit will be replaced if it should ever become inviable.

Claim Rejections -35 USC § 112, first paragraph — Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 2-4 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written
description requirement. The claim(s) contains subject matter which was not described in the specification in such a
way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was
filed, had possession of the claimed invention.
Claim 2 reads on a grass plant or a part thereof produced by growing the see of claim 1. Since the seed of
claim 1 is a hybrid seed the plant of claim2 would read on a Fl hybrid plant; however, “or a part thereof’ reads on
F2 seed.
 Thus, claims 2-4 read on F2 seeds and/or plants which is a segregating population that would encompass
seeds and/or plants that are genetically and morphologically different from the claimed plant.
MPEP 2163( states “[t]o satisfy the written description requirement, a patent specification must describe
the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had
possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66
USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas -Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”. In the
Instant case, the specification does not describe any F2 seeds and/or plants produced by the claimed F1 hybrid.
Also see MPEP 2163.02 where it states, “[a]n objective standard for determining compliance with the
written description requirement is, “does the description clearly allow persons of ordinary skill in the art to
recognize that he or she invented what is claimed.” In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618
(Fed. Cir. 1989)”.
The specification fails to provide any evidence that Applicant, at the time of filing the instant application,
was in possession of any F2 seeds or F2 plants produced by the claimed FI hybrid plant. It is known in the art that
F2 progeny is a segregating progeny wherein said progeny not only contains genotypes and phenotypes of the
parents, but also genotypes and phenotypes that are vastly different from both parents; the specification fails to
provide a written description of the claimed F2 seeds and/or plants.

In each of these claims, the issue is that the claims are inclusive of progeny seeds/plants when the variety of the
Invention is a hybrid plant and the deposited seeds are hybrid seed containing chromosomes from each of the two
divergent parent plants. Therefore, progeny from sexual reproduction will not be adequately described because of
the shuffling of genes from the two parent plants’ chromosomes during meiosis/gametogenesis that is inherent to
sexual reproduction.

Future Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Annette H. Para whose telephone number is (571) 272-0982.  The examiner can normally be reached Monday through Thursday from 5:30 a.m. to 4:00 p.m.
	If attempts to reach the examiner by telephone are unsuccessful, contact the examiner’s supervisor, Zhou Shubo (Joe) (571) 272-0724.  The fax number for the organization where the application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/Annette H Para/
Primary Examiner